Citation Nr: 0723090	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity shin splints with stress reactions.  

2.  Entitlement to service connection for left lower 
extremity shin splints with stress reactions.  

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1998 to October 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

In November 2004, the RO denied the veteran's claims of 
entitlement to service connection for right lower extremity 
shin splints with stress reactions, left lower extremity shin 
splints with stress reactions, right knee chondromalacia 
patella, left knee chondromalacia patella, and a neck 
condition.  The veteran submitted notices of disagreement in 
December 2004 (shin splints and knees) and May 2005 (neck).  
A statement of the case addressing all of the claims was 
issued in August 2005.  In his substantive appeal dated in 
September 2005, the veteran indicated that he was only 
appealing the claims for service connection for shin splints 
and a bilateral knee disorder.  Accordingly, the claim for 
service connection for a neck disorder is not on appeal 
before the Board.  See 38 C.F.R. §§  20.200, 20.202.

A review of the veteran's substantive appeal, received in 
September 2005, also shows that he requested a hearing before 
a Member of the Board (i.e., Veterans Law Judge) at the RO.  
In September 2005, he stated that he would accept a 
videoconference hearing in lieu of a Travel Board hearing.  
See VA Form 119, dated in September 2005.  In September 2006, 
the RO sent the veteran notice that a videoconference hearing 
was scheduled on November 2, 2006.  He failed to appear for 
his scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.

The veteran's claims for service connection for right and 
left knee disorders are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has right lower extremity shin splints with 
stress reactions as a result of his service.  

2.  The veteran has left lower extremity shin splints with 
stress reactions as a result of his service.  


CONCLUSIONS OF LAW

1.  The veteran's right lower extremity shin splints with 
stress reactions are the result of disease or injury that was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  The veteran's left lower extremity shin splints with 
stress reactions are the result of disease or injury that was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has right lower extremity shin 
splints with stress reactions, and left lower extremity shin 
splints with stress reactions, as a result of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

The veteran's service records show that beginning in late 
1998, he received treatment for an injury to the bilateral 
medial distal shins associated with running.  The initial 
assessment was "shin splints."  In February 1999, he was 
treated for a pulled muscle in his right leg below the knee.  
The assessment was muscle strain.  Later that same month, he 
received follow-up treatment, at which time he complained of 
knee pain.  The assessment was "contusion, resolving."  

Beginning in May 1999, the veteran received a number of 
treatments for shin splints.  A May 1999 X-ray report notes 
"evidence of stress-reactive cortical thickening" at the 
mid-third segment of both tibial shafts "felt to represent 
stress-reactive bone change."  A November 1999 bone imaging 
study contains an impression noting moderately severe 
bilateral shin splints, with no evidence of a recent stress 
fracture.  He underwent physical therapy for his shin splints 
in 1999 and 2000.  An August 2000 report contains an 
assessment noting stress reaction, and a possible fracture.  
A December 2000 bone scan study contains an assessment noting 
lower extremity bilateral shin splints, and a notation that a 
permanent profile was recommended.  A December 2000 
"physical profile" shows that the veteran was afforded a 
permanent profile.  An October 2002 examination report shows 
that his lower extremities were clinically evaluated as 
normal; it was noted that he had a permanent profile for shin 
splints.  A May 2003 report notes complaints of worsening 
condition of the lower "legs/knee."  

A VA pre-discharge examination report, dated in August 2004, 
shows that the veteran reported bilateral anterior tibial 
pain with activity.  He stated that he was unable to run 
without pain, that he could walk 3/4 of a mile, and that he did 
not have pain when he was not active.  The relevant diagnoses 
included bilateral shin splints.  





As for the post-service evidence, it consists of VA progress 
notes, dated between 2004 and 2005.  This evidence shows that 
the veteran received treatment for complaints of nonspecific 
joint pain, with no specific complaints of shin symptoms.  

The Board finds that service connection for right lower 
extremity shin splints with stress reactions and left lower 
extremity shin splints with stress reactions is warranted.  
The veteran's service medical records show that he was 
treated for both right and left shin symptoms on a number of 
occasions, that he received multiple diagnoses of shin 
splints.  He underwent physical therapy for this condition, 
and he received a permanent profile for his shin splints.  
There is evidence suggestive of bone pathology, specifically, 
his shin splints were confirmed in a December 2000 bone scan 
report, and X-ray reports note stress-reactive bone changes.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise, and that service connection is therefore 
warranted for right lower extremity shin splints with stress 
reactions and left lower extremity shin splints with stress 
reactions.  

As a final matter, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), impose obligations on VA in terms of 
its duty to notify and assist claimants.  
As the Board has granted the veteran's claim for service 
connection, a detailed discussion of the duty to notify and 
assist is unnecessary.  Any failure of VA in fulfilling its 
duties to notify and assist the veteran is harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date matters is 
harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  




ORDER

Service connection for right lower extremity shin splints 
with stress reactions is granted.  

Service connection for left lower extremity shin splints with 
stress reactions is granted.  


REMAND

With regard to the veteran's claims for service connection 
for a right knee disorder and a left knee disorder, there 
were a number of reports in the service medical records 
noting complaints of knee pain.  An August 2000 report 
contains an assessment which associates the veteran's knee 
pain with his lower extremity stress reactions.  See August 
2000 service medical report (noting stress reaction, possible 
fracture, and knee "m/c" pain secondary to lower extremity 
stress reaction/fracture).  Service medical records show that 
the veteran was never diagnosed with a knee condition.  
However, the August 2004 VA pre-discharge examination report 
notes bilateral chondromalacia patellae.  An accompanying X-
ray report for the left knee was normal (there is no 
associated X-ray report for the right knee).  With regard to 
the post-service medical evidence, VA progress notes, dated 
between 2004 and 2005, show that the veteran received 
treatment for complaints of knee pain in January 2005 and in 
June 2005.  The assessment in June 2005 was rule out 
tendonitis vs. bursitis.    

In summary, the only evidence of chondromalacia patellae is 
found in the August 2004 VA predischarge examination report.  
This diagnosis has not been confirmed at any time before or 
after.  VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In this case, the veteran has not been 
afforded a post-service examination, and an etiological 
opinion has not been obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  Ask the appellant to provide the 
names and addresses of all medical care 
providers who have provided treatment for 
his knees since July 2005.   After 
securing any necessary releases, obtain 
these records of treatment.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folder must be 
sent to the examiner for review, and the 
examiner must state in the evaluation 
report that he/she has reviewed the 
claims file.  

All necessary tests (including x-rays, if 
indicated) should be conducted and all 
clinical findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis of all 
current right and left knee disorders 
found to be present.

The examiner should state whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or more) that 
any current right or left knee disorder 
had is onset during active service or is 
related to any in-service disease or 
injury. 

The examiner should provide a complete 
rationale for any opinion expressed.

3.  Thereafter, readjudicate the issues 
on appeal.  If either of the 
determinations remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The veteran should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


